FILED
                                                                                   March 9, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




In re L.J. and I.J.

No. 21-0808 (Kanawha County 20-JA-223 and 20-JA-224)



                               MEMORANDUM DECISION


        Petitioner Father J.J., by counsel Jason S. Lord, appeals the Circuit Court of Kanawha
County’s September 14, 2021, order terminating his parental rights to L.J. and I.J. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katherine A. Campbell, filed a response in support of the circuit court’s order and a
supplemental appendix. The guardian ad litem (“guardian”), J. Rudy Martin, filed a response on
behalf of the children in support of the circuit court’s order. On appeal, petitioner argues that the
circuit court erred in denying his motion for an improvement period and terminating his parental
rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Prior to the instant proceedings, the DHHR received a referral in January of 2020 alleging
that the mother’s home lacked electricity and water, and the mother and children were living in a
hotel room as a result. In lieu of a temporary protection plan for the children, the mother granted
temporary guardianship of the children to a certified kinship home. The next month, the Kanawha
County Family Court held a hearing wherein petitioner did not appear. At the hearing, the court
granted the relatives full guardianship of the children.

      In May of 2020, the DHHR filed an abuse and neglect petition alleging that the mother
exposed the children, then ages eight and ten, to repeated sexual abuse by her boyfriend. According

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
to the petition, the children stated that they told the mother, who took no action to prevent the
sexual abuse and did not believe the children. The DHHR alleged that when confronted with the
allegations, the mother denied that any sexual abuse occurred. The children further disclosed that
the mother and the boyfriend were abusive to each other, and the mother was left unconscious after
at least one incident. The children also stated that the boyfriend was an alcoholic, and they did not
feel safe with either the mother or her boyfriend. The DHHR further alleged that petitioner and the
mother failed to provide the children with the necessary food, clothing, supervision, housing, and
financial support.

         After some delays due to scheduling, the circuit court held an adjudicatory hearing in
September of 2020. Petitioner requested services be provided to him, which the circuit court
granted. Later that month, the DHHR requested a continuance to allow petitioner to complete a
psychological evaluation. The circuit court again granted a continuance in January of 2021 as the
parents’ psychological evaluations were still incomplete. The court held another hearing in April
of 2021 wherein counsel for the parties advised the circuit court that they had been unable to access
transcripts from the children’s Child Advocacy Center interviews, and the matter was continued.
At the hearing, the circuit court denied petitioner’s motion for visitation with the children after the
guardian reported that the children stated they did not wish to see him. The next month, the DHHR
filed a report indicating that all of petitioner’s recent drug screens had been positive for marijuana.
The DHHR’s report further stated that petitioner had been noncompliant with attending his adult
life skills and parenting classes.

        In June of 2021, the circuit court held an adjudicatory hearing wherein petitioner did not
appear but was represented by counsel. A Child Protective Services (“CPS”) worker testified that
the children had not seen petitioner for a “very long time.” The worker recalled that petitioner had
failed to provide the children with financial or emotional support over the last several years. The
circuit court found that petitioner was not present in the children’s lives, had failed to provide
financial or emotional support for the children, and had abandoned them. As a result, it adjudicated
him as an abusing parent. The circuit court also adjudicated the mother as an abusing parent,
finding that she had physically abused the children and permitted her boyfriend to physically and
sexually abuse the children.

         The circuit court held a dispositional hearing in September of 2021 during which a CPS
case manager testified that petitioner was provided services from September of 2020 until June of
2021. The case manager testified that petitioner’s services were discontinued because he
repeatedly tested positive for marijuana and failed to attend his adult life skills and parenting
classes. The case manager noted that petitioner had only attended two adult life skills classes over
ten months and failed to appear for his scheduled psychological evaluation. The case manager
stated that petitioner did not maintain contact with the DHHR after his services were terminated
in June of 2021, and that he had offered no financial support to the children throughout the
proceedings. The case manager testified that the DHHR recommended petitioner’s parental rights
be terminated with no post-termination visitation due to petitioner’s noncompliance with services
and continued substance abuse. Next, petitioner testified that he was participating in a sober living
facility and was using prescribed Suboxone in his treatment. Petitioner further stated that he was
seeking employment, and had previously participated in a seven-day detoxification program.
Petitioner stated that he had visited with his children ten to fifteen times in the previous four years;

                                                   2
however, he acknowledged that he went an entire year without visiting them because of his drug
use.

       Ultimately, the circuit court denied petitioner’s motion for an improvement period and
terminated his parental rights. The court found that petitioner had failed to comply with services
and continued his drug abuse. The court further found that petitioner had over fifteen months
throughout the proceedings to address his drug abuse but failed to do so. Finally, the court found
that petitioner failed to accept responsibility for his actions. The circuit court’s decision was
memorialized by its September 14, 2021, order. Petitioner now appeals that order. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in denying his motion for a post-
adjudicatory improvement period because the evidence supported the granting of an improvement
period “in order to reunify him with his children or, in the alternative, the granting of additional
time . . . to participate in services and show the [circuit c]ourt his ability to rectify the presenting
problems.” Specifically, petitioner argues that he demonstrated entitlement to additional time
because he was participating in services that only ceased after he tested positive for marijuana.
Petitioner notes that he voluntarily completed a seven-day detoxification program, entered into a
sober living facility, was seeking employment, and participating in a Suboxone treatment program.
As such, petitioner argues that he should have been granted an improvement period. Based upon
our review of the record, we find no merit to petitioner’s argument.

        This Court has held that “a parent charged with abuse and/or neglect is not unconditionally
entitled to an improvement period.” In re Emily, 208 W. Va. 325, 336, 540 S.E.2d 542, 553 (2000).
West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a post-
adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court


       2
        The mother’s parental rights were also terminated below. The permanency plan for the
children is adoption by their foster family.
                                                   3
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the . . . parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). However, the circuit court has
discretion to deny an improvement period when no improvement is likely. See In re Tonjia M.,
212 W. Va. 443, 448, 573 S.E.2d 354, 359 (2002).

        Here, petitioner failed to demonstrate that he would participate in an improvement period,
despite the provision of services. The record indicates that petitioner only attended two total adult
life skills classes from September of 2020 until services were discontinued due to his
noncompliance in June of 2021. Petitioner also failed to appear for his psychological evaluation
and remained unemployed throughout the proceedings, despite his assertion that he was seeking
employment at the time of the dispositional hearing. Finally, petitioner repeatedly tested positive
for marijuana throughout the proceedings. This is especially concerning in light of petitioner’s
testimony that he had only seen the children ten to fifteen times in the previous four years, and that
he went an entire year without visiting the children because of his continued substance abuse. As
such, we find that petitioner did not meet his burden of proving that he would fully participate in
an improvement period.

        Moreover, the evidence before the circuit court supports its termination of petitioner’s
parental rights. As set forth above, the DHHR presented evidence of petitioner’s noncompliance
with services throughout the proceedings, including his lack of participation in adult life skills
classes and his continued substance abuse. West Virginia Code § 49-4-604(c)(6) permits a circuit
court to terminate parental rights upon finding that “there is no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the welfare of the children. With these parameters in mind, it is clear
that the record supports the circuit court’s finding that there was no reasonable likelihood petitioner
could substantially correct the conditions of abuse and neglect given his untreated substance abuse
issues. While it is true that petitioner may be able to undergo some treatment in the future for his
substance abuse, such possible improvement was based on pure speculation. Further, petitioner
often failed to avail himself of the DHHR’s services, and he continued his substance abuse over a
fifteen-month span in the proceedings.

       Although petitioner also takes issue with the timeframe from adjudication to termination,
arguing that he should have been given additional time and an opportunity to demonstrate that he
could correct the conditions of abuse and neglect, we have previously held that “[c]ourts are not
required to exhaust every speculative possibility of parental improvement . . . where it appears that
the welfare of the child will be seriously threatened.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at
875, Syl. Pt. 4, in part (citation omitted). Further, we have held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be



                                                  4
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
termination of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 14, 2021, order is hereby affirmed.

                                                                                         Affirmed.

ISSUED: March 9, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                 5